Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered. 

Response to Amendment
Applicant’s amendments of the claims have overcome the claim objection and 112(b) rejections previously set forth in the final office action mailed July 9, 2021.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/441,554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences of the claims 1-10 from the claims 1-10 of reference application, a speed of a plurality of rotor blades of a first (second) pair of rotors vs. a speed of the first (second) pair of fans, and the limitation the first pair of rotors is positioned forward of and in-line with the first pair of rotors vs. the second pair of fans is positioned in-line with and aft of the first pair of fans in the reference application do not amount to being patentably distinct from the aspect of noise reduction of a tilt-rotor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US10442542B2 to Armstrong et al. (hereinafter, Armstrong) in view of US20200361601 A1 to Mikic et al. (hereinafter, Mikic) and US20190329882A1 to Baity et al. (hereinafter, Baity).
Regarding claim 1, Armstrong teaches:
a method of reducing noise generated by an aircraft, the method comprising: a first pair of rotors of the tilt-rotor aircraft generates turbulent air and a second pair of rotors of the tilt-rotor aircraft ingests at least some of the turbulent air; reducing a speed of a plurality of rotor blades of the first pair of rotors of the tilt rotor aircraft to be less than a speed of a plurality of rotor blades of the second pair of rotors, thereby reducing noise generated by each of the first pair of rotors and the second pair of rotors {{Armstrong: a second fan [rotor] is driven at a speed that is different than the speed of a first fan [rotor], [abstract]; slight variations in the speed of propulsor fans can have a dramatic impact on the amount of undesirable fan noise that is exerted from the aircraft. [column 1, lines 17-19]; Fig. 2 shows that many propulsors are arranged in a row and adjacent propulsors are very close with each other}.
It is in the knowledge generally available to one of ordinary skill in the art that (1) speed difference of two fans [rotors] means speed of one fan is less than the speed of the other fan, (2) the reasoning for two fans also applies to two pairs of fans, (3) rotating fans generate turbulent air, (4) turbulent air generation is not limited to inside the diameter of the propulsor, turbulent air flow surrounding the tip of the propulsor occurs, and at least some of the turbulent air around the tip of the propulsor is ingested by the adjacent propulsor in the arrangement shown on figs. 1 and 2 of Armstrong.
the air craft is a tilt-rotor aircraft operating in an airplane mode, the method comprising: operating the tilt-rotor aircraft in the airplane mode {Mikic: the aircraft 100 can be a tilt-rotor aircraft, paragraph [0062]; the rotors can be suitably arranged relative to the tilt axis in the forward [airplane mode] and/or hover [helicopter] configuration, (Figs. 1A and 1B, paragraph [0080]} and wherein the first pair of rotors is positioned forward of and in-line with the second pair of rotors {Mikic: Figs. 1A and 1B}.
Armstrong in view of Mikic does not explicitly teach the following limitation: wherein an axis of rotation of the first pair of rotors and the second pair of rotors are co-linear.
Baity remedies this and teaches in fig. 9 and paragraph [0061]: fore/aft pairs of rotors 16 are co-linear on lines parallel to the longitudinal axis of the aircraft as shown. The opposing upward/downward rotor orientation utilizes a pusher propeller in the rear, and a tractor propeller in the front. This allows both front and rear rotors 16 to rotate 90 degrees or more and therefore provides for the retention of positive thrust through the transition between hovering or vertical flight (takeoff/landing) and forward flight. Fig. 8 of Baity is repeated below. Flight execution model 68 illustrates that an axis of rotation of the first pair of rotors and the second pair of rotors are co-linear.

    PNG
    media_image1.png
    649
    992
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt-rotor aircraft of Mikic and the co-linear pairs of fans of Baity with the noise reduction method of Armstrong in order to reduce rotor noise of a tilt-rotor with two pairs of rotors by applying the noise reduction technique for two adjacent, co-linear rotors.
	Regarding claim 2, which depends from claim 1, Mikic further discloses that the tilt-rotor aircraft comprises a third pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic and Baity in order to increase the number of rotors of the tilt-rotor aircraft.
the third pair of rotors is positioned out of line with the first pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position of the third pair rotors of Mikic with the described invention of Armstrong in view of Mikic and Baity in order to prevent air flow from the third pair of rotors from affecting the air flow from the first pair of rotors.
Regarding claim 10, which depends from claim 1, Armstrong teaches that the reducing the speed of the first pair of rotors is done automatically by a flight control system of the tilt-rotor aircraft {Armstrong: a controller [flight control system] configured to [automatic] operate the first propulsor fan and the second propulsor fan, (claim 1 of Armstrong)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Armstrong with the described invention of Armstrong in view of Mikic and Baity in order to handle controlling of the speed of the first pair of rotors.
Regarding claim 11, Armstrong in view of Mikic and Baity teaches:
a method of reducing a noise level of a tilt-rotor aircraft in an airplane mode, the method comprising: operating the tilt-rotor aircraft in the airplane mode, in which mode a first pair of rotors of the tilt-rotor aircraft generates turbulent air and a second pair of rotors of the tilt-rotor aircraft ingests at least some of the turbulent air, wherein the first pair of rotors are positioned forward of and in-line with the second pair of rotors; and wherein an axis of rotation of the first pair of rotors and the second pair of rotors are co- linear 
Armstrong further discloses: 
reducing a pitch of a plurality of rotor blades of the first pair of rotors to be less than a pitch of a plurality of rotor blades of the second pair of rotors, thereby reducing noise generated by each of the first pair of rotors and the second pair of rotors {Armstrong: column 7, lines 40-46: the purpose of FIG. 2 is to show that the idea of varying quantities of pole pairs amongst various propulsor motors to spread the noise frequency spectrum associated with the propulsor motors, is applicable to a variety of fan rotational concepts. For example, the described techniques are applicable to variable turbine speed concepts for propulsion control and variable pitch fan control [pitch control produces same effect as speed control, changing pitch of rotor changes amount of air moved by rotor as changing speed of rotor does]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt-rotor aircraft of Mikic and the co-linear pairs of fans of Baity with the noise reduction method of Armstrong in order to reduce fan noise of a tilt-rotor with two pairs of rotors by applying the noise reduction technique for two adjacent rotors.
Regarding claim 13, which depends from claim 11, Mikic discloses that the tilt-rotor aircraft comprises a third pair of rotors {Mikic, Figs. 1A and 1B}. Armstrong discloses that rotors are communicatively coupled with the flight control computer and the propulsion system (Armstrong, claim 1). 

Regarding claim 14, which depends from claim 13, Mikic discloses that the third pair of rotors are positioned out of line with the first pair of rotors {Figs. 1A and 1B}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position of the third pair of rotors of Mikic with the described invention of Armstrong in view of Mikic and Baity in order to prevent air flow from the third pair of rotors from affecting the air flow from the first pair of rotors.
	Claims 4-8, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Mikic, Baity and in further view of 20190043465 A1 to Maruri et al. (hereinafter, Maruri).
Regarding claims 4-6, which depends from claim 2, the limitations are setting speed of the plurality of rotor blades of the third pair of rotors equal to (claim 4), greater than (claim 5) or less than (claim 6) the speed of the plurality of rotor blades of the second pair of rotors.
Armstrong in view of Mikic describes the invention of claim 2. Regarding the speed setting limitations of claims 4-6, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). That is, Maruri teaches controlling motor (change speed of rotor blades of rotors) to reduce noise based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor blade speed changing features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic and Baity in order to control the speed of the out-of-line pair of rotors with respect to the speed of the in-line pair of rotors thereby distributing noise while providing required thrust.
Regarding claim 7, which depends from claim 1, Maruri and Armstrong teaches:
measuring, prior to the reducing the speed of the plurality of rotor blades of the first pair of rotors, a noise level of the first pair of rotors; and determining if the noise level exceeds a threshold noise level {Maruri: an audio noise reduction module 118 implement noise reduction in acoustic data gathered by the drone 100, which includes the audio sensors 114, (paragraph [0019])}, {Armstrong: reducing the speed of the plurality of rotor blades of the first pair of rotors (column 1, lines 17-19)}. With the audio sensor, it is in the knowledge generally available to one of ordinary skill in the art that measuring noise level of the first pair of rotors is performed prior to reducing the speed of the rotors to check whether the reducing is required. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic and Baity in order to check whether reducing of speed of the first pair of rotors is required.

	measuring, after the reducing the speed of the plurality of rotor blades of the first pair of rotors, the noise level of the first pair of rotors; determining if the noise level is below the threshold noise level; and responsive to a determination that the noise level is greater than the threshold noise level, reducing the speed of the plurality of rotor blades of the first pair of rotors {Maruri: audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). Implementing noise reduction by the disclosed components means that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic, Maruri’s audio noise reduction module 118 can perform the limitations of claim 8}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor speed changing features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic and Baity in order to feedback control the speed of the first pair of rotors for the noise to be under the threshold.
Regarding claim 12, which depends from claim 11, Maruri discloses measuring a noise level of the first pair of rotors {Maruri: audio noise reduction module 118 includes the audio sensors 114, (paragraph [0019])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described 
	Regarding claims 15-17, which depends from claim 13, the limitations are setting a pitch of a plurality of rotor blades of the third pair of rotors equal to (claim 15), greater than (claim 16) or less than (claim 17) the pitch of the plurality of rotor blades of the second pair of rotors.
Armstrong in view of Mikic describes the invention of claim 13. Regarding the pitch setting limitations of claims 15-17, Maruri teaches that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). That is, Maruri teaches controlling motor to reduce noise based on gathered acoustic data. 
Modifying Maruri’s motor control for output of rotors so that the pitch of the rotor blades is controlled to control output of rotors is in the knowledge generally available to one of ordinary skill in the art. With these given structural elements, setting a pitch of a plurality of rotor blades of the third pair of rotors with respect to the pitch of the plurality of rotor blades of the second pair of rotors of a tilt-rotor for distribution of noise while providing required thrust is in the knowledge generally available to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor blade control features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic and Baity in 
Regarding claim 18, which depends from claim 13, Maruri and Armstrong teaches:
measuring, prior to the reducing the pitch of the plurality of rotor blades of the first pair of rotors, a noise level of the first pair of rotors; and determining if the noise level exceeds a threshold noise level {Maruri: an audio noise reduction module 118 implement noise reduction in acoustic data gathered by the drone 100, which includes the audio sensors 114, (paragraph [0019])}, {Armstrong: reducing the pitch of the plurality of rotor blades of the first pair of rotors (column 7, lines 40-46)}. With the audio sensor, it is in the knowledge generally available to one of ordinary skill in the art that measuring noise level of the first pair of rotors is performed prior to reducing the pitch of the rotors to check whether the reducing is required. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio sensor of Maruri with the described invention of Armstrong in view of Mikic and Baity in order to check whether reducing of pitch of the first pair of rotors is required.
Regarding clam 19, which depends from claim 18, Maruri teaches:
measuring, after the reducing the pitch of the plurality of rotor blades of the first pair of rotors, the noise level of the first pair of rotors; determining if the noise level is below the threshold noise level; and responsive to a determination that the noise level is greater than the threshold noise level, reducing the pitch of the plurality of rotor blades of the first pair of rotors {Maruri: audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor control features for noise reduction of Maruri with the described invention of Armstrong in view of Mikic and Baity in order to feedback control the pitch of the first pair of rotors for the noise to be under the threshold.
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Mikic, Baity and in further view of Maruri and US20200324886 A1 to Gilbert.
Claim 9, which depends from claim 1, has limitations similar to those of claim 8. The difference is that the variable is a total thrust produced by the first and second pairs of rotors instead of the noise level of the first pair of rotors. Gilbert discloses measuring thrust produced by rotors {the sensor(s) 158 include sensors to measure thrust generated by the thruster 153 (e.g., strain gauges), (paragraph [0030])}. Maruri discloses that the drone may include sensors
to gather other types of data, (paragraph [0016]), and that audio noise reduction module 118 implements noise reduction in acoustic data gathered by the drone 100, which includes first set of rotors 104, second set of rotors 106, the motor 108, the motor controller 110, the RPM sensors 112, the audio sensors 114, (Figs. 1, 2, paragraphs [0015], [0019]). Because thrust increases as the rotor speed increases, it is implied that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic and the thrust sensor of Gilbert, Maruri’s audio noise reduction module 118 can handle the variable of a total thrust produced by the first and second pairs of measuring, after the reducing the speed of the plurality of rotor blades of the first pair of rotors, a total thrust produced by the first and second pairs of rotors; comparing the total thrust produced by the first and second pairs of rotors to a threshold thrust level; and responsive to a determination that the total thrust produced by the first and second pairs of rotors is less than the threshold thrust level, increasing a speed of the plurality of rotor blades of the second pair of rotors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor speed (thrust) changing features for noise reduction of Maruri and the thrust sensor of Gilbert with the described invention of Armstrong in view of Mikic and Baity in order to keep the thrust required for the tilt-rotor while suppressing noise generated by rotors.
Regarding claim 20, which depends from claim 18, Armstrong in view of Mikic, Maruri and Gilbert teaches:
measuring, after the reducing the pitch of the plurality of rotor blades of the first pair of rotors, a total thrust produced by the first and second pairs of rotors; comparing the total thrust produced by the first and second pairs of rotors to a threshold thrust level; and responsive to a determination that the total thrust produced by the first and second pairs of rotors is less than the threshold thrust level, increasing the pitch of the plurality of rotor blades of the second pair of rotors {Gilbert, paragraph [0030] / Maruri, Figs. 1, 2, paragraphs [0015], [0016], [0019]}. Because thrust increases as the rotor pitch increases, it is implied that, for given tilt-rotor structure disclosed by Armstrong in view of Mikic and the thrust sensor of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotor control features for noise reduction of Maruri and the thrust sensor of Gilbert with the described invention of Armstrong in view of Mikic and Baity in order to keep the thrust required for the tilt-rotor while suppressing noise generated by rotors.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Mikic does not the new limitation in the amended independent claims, 103 rejections are rewritten citing Baity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661